Exhibit 10.3

MWI Veterinary Supply

2007 - 2008 MERIAL INDEPENDENT SALES AGENT AGREEMENT

THIS 2007 - 2008 MERIAL INDEPENDENT SALES AGENT AGREEMENT (“Agreement”), is
executed  as of this 16th day of November, 2006 and effective as of the
“Commencement Date” as defined below, by and between MERIAL LIMITED, a company
limited by shares registered in England and Wales (registered number 3332751)
with a registered office at P.O. Box 327, Sandringham House, Sandringham Avenue,
Harlow Business Park, Harlow, Essex CM19 5QA, England, and domesticated in
Delaware, U.S.A. as MERIAL LLC, with a place of business at 3239 Satellite
Boulevard, Duluth, Georgia 30096-4640 USA (hereinafter “MERIAL”) and MWI
Veterinary Supply Co., with a place of business at 651 S. Stratford Drive,
Meridian, ID 83642 (hereinafter called “Independent Sales Agent”).

W I T N E S S E T H:

WHEREAS, MERIAL is a company that researches, develops, manufactures and
distributes pharmaceutical and biological products for animal health use,
including products for companion animals;

WHEREAS, Independent Sales Agent employs representatives (“Sales Agent
Representatives”) who call upon veterinarians, in person and via telephone, to
sell products to be used for companion animals;

WHEREAS, MERIAL desires to appoint Independent Sales Agent to sell, market and
provide services related to MERIAL companion animal products; and

WHEREAS, Independent Sales Agent accepts such appointment under the terms and
conditions hereinafter set forth;

NOW THEREFORE, in exchange for the promises and covenants described in the
Agreement, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, MERIAL and Independent Sales Agent hereby
agree as follows:

1.  DEFINITIONS AND INTERPRETATION

1.1                                 Definitions

In this Agreement and any Schedules incorporated herein, each expression below
shall have the following meaning unless expressly stated otherwise:

(a)                                  “Affiliate” shall mean (i) any business
entity fifty percent (50%) or more of which is owned directly or indirectly by a
party to this Agreement; (ii) any business entity which directly or indirectly
owns fifty percent (50%) or more of a party to this Agreement; or (iii) any
business entity under the direct or indirect control of any business entity as
described in (i) or (ii) above.

(b)                                 “AMA” shall mean an Authorized Merial
Account.


--------------------------------------------------------------------------------


(c)                                  “Business Day” shall mean a day (except a
Saturday or Sunday) on which banks in the U.S.A. are open for the normal range
of banking business;

(d)                                 “Commencement Date” shall mean January 1,
2007;

(e)                                  “Confidential Information” shall have the
meaning given in paragraph 14.6 hereof;

(f)                                    “EDI” shall mean Electronic Data
Interchange System;

(g)                                 “EDI Information” shall mean EDI and
procedures set forth in Schedule C, attached hereto and incorporated herein,
such information including MERIAL companion animal product sales and AMA
information consisting at a minimum of the customer’s name, address and account
number as well as MERIAL companion animal product purchase information,
including MERIAL companion animal product name and quantity of MERIAL companion
animal product purchased by package size and units;

(h)                                 “Interest Rate” shall mean the interest rate
that is two percent (2%) above Citibank-New York branch’s prevailing prime rate
in existence in the U.S.A.;

(i)                                     “Monthly Business Share” shall mean the
Independent Sales Agent’s percent share of the respective month’s total of the
following:  (i) commissioned sales (for which the Independent Sales Agent is
named), (ii) Net Sales on which EDI transaction fees are paid to the Independent
Sales Agent, and (iii) Net Sales made to NHOs for which a sales commission is
paid to the Independent Sales Agent.  Monthly Business Share percentages are as
provided in Schedule B hereto;

(j)                                     “Named Sales Agent” shall mean the
Independent Sales Agent that is designated on an order by an Independent Sales
Agent code;

(k)                                  “Named Sales Agent Sale(s)” shall mean a
sale to an AMA in the Named Sales Agent’s Territory generated by placement of an
order with MERIAL by (i) the Named Sales Agent; (ii) an AMA designating a Named
Sales Agent; or (iii) an authorized MERIAL representative designating the
Independent Sales Agent as the Named Agent;

(l)                                     “Net Sales” shall mean sales net of all
discounts, rebates (including, but not limited to, free goods, consumer coupons,
and free dose offers) and returns;

(m)                               “NHO” shall mean Network Hospital
Organization;

(n)                                 “Other Products” shall mean the finished
MERIAL companion animal products, jointly and severally, in such sizes and
presentation forms as set forth in Schedule E, attached hereto and incorporated
herein.  The list of Other Products set forth in Schedule E may be amended, as
MERIAL in its sole discretion determines necessary, to (i) include other
products which MERIAL may hereafter develop, manufacture, or market, or (ii)
delete Other Products;

(o)                                 “Party” shall mean MERIAL or Independent
Sales Agent;

(p)                                 “Products” shall mean the finished MERIAL
companion animal products, jointly and severally, in such sizes and presentation
forms as set forth in Schedule A, attached hereto and incorporated herein. The
list of Products set forth in Schedule A may be amended, as MERIAL in its sole
discretion determines necessary, to (i) include other

2


--------------------------------------------------------------------------------


products which MERIAL may hereafter develop, manufacture, or market, or (ii)
delete Products;

(q)                                 “Product Literature” shall mean all
advertising, promotional and technical literature, label and packaging text,
package inserts or other material that bears a Trademark or that is used in the
promotion of the Products and Other Products;

(r)                                    “Property” shall have the meaning given
in paragraph 9.1 hereof;

(s)                                  “Sales Agent Representatives” shall have
the meaning given in the second whereas clause.

(t)                                    “Sales Goal,” as specifically set forth
in Schedule D hereto, shall mean the sum of all Net Sales derived from (i)
commissioned sales (for which the Independent Sales Agent is named ), (ii) Net
Sales on which EDI transaction fees are paid to the Independent Sales Agent, and
(iii) Net Sales made to NHOs for which a sales commission is paid to the
Independent Sales Agent;

(u)                                 “Term” shall mean the duration of this
Agreement as defined in paragraph 3.1 herein and any renewal(s) hereof;

(v)                                 “Termination Fee” shall have the meaning
given in paragraph 3.2 hereof;

(w)                               “Territory” shall mean the following
geographic area:  United States

(x)                                   “Trademarks” shall mean all designated
proprietary trademarks, and associated trade dress, tradenames, symbols, brand
names, package designs and the like now or hereafter owned, acquired, used or
registered by MERIAL in the Territory to identify (i) the Products of MERIAL,
set forth in attached Schedule A, and which are to be used only on or in
relation to the Products and (ii) the Other Products of MERIAL, set forth in
attached Schedule E, and which are to be used only on or in relation to the
Other Products;

(y)                                 “United States” or “U.S.A” shall mean the
fifty (50) states and the District of Columbia that make up the United States of
America;

(z)                                   “Veterinary Trade” shall mean practicing
veterinarians and animal hospitals that are in compliance with the rules of the
American Veterinary Medical Association.

1.2                                 Interpretation

In this Agreement, unless expressly stated otherwise:

(a)                                  a reference to any Party includes that
Party’s executors, administrators and permitted assigns, or being a company, its
successors and permitted assigns;

(b)                                 the singular includes the plural and vice
versa;

(c)                                  a reference to a gender includes each
gender;

(d)                                 a reference to a person includes an
individual, firm, body, corporation, association (whether incorporated or not)
and authority or agency (whether governmental, semi-governmental or local);

3


--------------------------------------------------------------------------------


(e)                                  a reference to time of day is to the time
applicable at the relevant date in the Eastern time zone in the U.S.A.;

(f)                                    the inclusion of headings, clause
numbers, italics, bold print and underlining is for convenience of reference
only and shall not affect the interpretation of this Agreement;

(g)                                 the schedules attached hereto are
incorporated herein and deemed a part of this Agreement;

(h)                                 a reference to any agreement or document is
to that agreement or document (and, where applicable, any of its provisions) as
amended, novated, supplemented or replaced from time to time;

(i)                                     a reference to any statute, regulation,
rule or other legislative provision includes any amendment to, statutory
modification or re-enactment of, legislative provision substituted for, and any
statutory instrument issued under that statute, regulation, rule or other
legislative provision;

(j)                                     where the performance of an obligation
under this Agreement falls on a day other than a Business Day, this Agreement
shall be construed as requiring that obligation to be performed on the next
Business Day;

(k)                                  unless otherwise expressly stated herein,
any reference to dollars or money shall mean the lawful currency of the United
States;

(l)                                     the word “writing” includes typewriting,
printing, lithography, photography and other modes of visibly representing words
and the word “written” has a corresponding meaning.

2.                                       RIGHTS GRANTED

2.1                                 Subject to the terms and conditions hereof,
MERIAL hereby appoints Independent Sales Agent to sell, market and provide
services related to the Products to the Veterinary Trade in the Territory during
the term of this Agreement.  Independent Sales Agent hereby accepts MERIAL’s
appointment and agrees to use its reasonable efforts to promote the sale of the
Products to the Veterinary Trade in the Territory.  Independent Sales Agent
further agrees to perform such services and other independent sales agent
functions in the Territory as MERIAL may from time to time reasonably request. 
Furthermore:

(a)                                  Independent Sales Agent is authorized to
obtain orders on behalf of MERIAL for the Products from established AMAs in the
Territory and from new accounts within the Veterinary Trade within the
Territory, after MERIAL has approved such account(s) as an AMA(s).  MERIAL shall
pay commissions on the Net Sales of orders for Products from new and established
AMAs within the Territory according to the schedule and terms outlined in
Schedule B, attached hereto and incorporated herein by this reference.

(b)                                 Independent Sales Agent is authorized to
obtain orders on behalf of MERIAL for the Products from established NHOs within
the Territory.  MERIAL shall pay commissions on the Net Sales of orders for
Products from NHOs within the Territory according to the schedule and terms
outlined in Schedule B.

4


--------------------------------------------------------------------------------


2.2                                 Subject to the terms and conditions hereof,
MERIAL hereby appoints Independent Sales Agent to sell, market and provide
services related to the Other Products to the Veterinary Trade in the Territory
during the term of this Agreement.  Independent Sales Agent hereby accepts
MERIAL’s appointment.  Furthermore:

(a)                                  Independent Sales Agent is authorized to
obtain orders for the Other Products from established AMAs in the Territory and
from new accounts within the Veterinary Trade within the Territory, after MERIAL
has approved such account(s) as an AMA(s).  MERIAL shall pay Independent Sales
Agent a transaction fee of one percent (1%) for the Net Sales of each order for
products listed as Other Products on Schedule E within the Territory, which is
transmitted to MERIAL via EDI.  No fee will be paid to Independent Sales Agent
by MERIAL for orders within the Territory which are not transmitted to MERIAL
via EDI, as required hereunder.

(b)                                 Independent Sales Agent is authorized to
obtain orders for the Other Products from NHOs in the Territory.  MERIAL shall
pay Independent Sales Agent for the Net Sales value of each order for Other
Products from NHOs within the Territory which is transmitted to MERIAL via EDI
at a rate of one percent (1%).

2.3                                 It is expressly understood and agreed that
the Independent Sales Agent is an independent contractor and Independent Sales
Agent shall have no authority, and shall not represent that it has any
authority, to bind MERIAL to any obligation, to act for or on behalf of MERIAL,
to extend any warranty or make any representation on behalf of MERIAL, or
otherwise to assume, create or enlarge any obligation or responsibility on
behalf of MERIAL or in MERIAL’s name. This Agreement does not constitute
appointment of Independent Sales Agent as a distributor or franchisee or
authorize the same to act as an agent for MERIAL for any purposes other than
those that are expressly provided for herein.

2.4                                 Independent Sales Agent expressly
acknowledges and agrees that during the term of this Agreement, MERIAL may, upon
fourteen (14) days written notice, amend Schedule A, as MERIAL in its sole
discretion determines necessary, to (i) include additional products which MERIAL
may hereafter develop, manufacture, or market, or (ii) delete Products, and such
addition or deletion of products shall not be a breach of this Agreement or be
considered termination of this Agreement.

2.5                                 Independent Sales Agent expressly
acknowledges and agrees that during the term of this Agreement, MERIAL may, upon
fourteen (14) days written notice, amend Schedule E, as MERIAL in its sole
discretion determines necessary,  to (i) include additional products which
MERIAL may hereafter develop, manufacture, or market, or (ii) delete Other
Products, and such addition or deletion of products shall not be a breach of
this Agreement or be considered termination of this Agreement.

2.6                                 MERIAL reserves the right to independently
audit commissions and transaction fees paid by Independent Sales Agent to its
Sales Representatives, pursuant to Schedule B, for sales related to MERIAL
Products and/or Other Products.

2.7                                 Independent Sales Agent expressly
acknowledges and agrees that nothing contained herein authorizes Independent
Sales Agent to appoint or create other or sub independent sales agents in the
Territory without the prior written consent of MERIAL. MERIAL reserves the right
to expand or reduce the Territory upon thirty (30) days’ written notice to
Independent Sales Agent and to authorize other independent

5


--------------------------------------------------------------------------------


sales agents to sell MERIAL Products and/or Other Products, with or without
commission or transaction fee, in the Territory.  The expansion or reduction in
the geographic boundaries of the Territory shall not be a breach of this
Agreement or be considered a termination of this Agreement.

2.8                                 Independent Sales Agent shall refrain, in
relation to the sale and promotion of Products or Other Products, from
establishing any branch or distribution depot outside the United States and from
actively seeking customers or orders outside the United States, without the
prior written consent of MERIAL.

2.9                                 Independent Sales Agent shall sell the
Product(s) and/or Other Product(s) only to those AMAs or Veterinary Trade
accounts in which the veterinarian dispenses the Product(s) and/or Other
Product(s) to clients with whom the veterinarian has an existing
veterinarian-client-patient relationship and which accounts comply with other
MERIAL criteria as communicated from time to time by MERIAL to Independent Sales
Agent in writing.

2.10                           If Independent Sales Agent becomes aware or
MERIAL notifies Independent Sales Agent that any AMA or Veterinary Trade account
does not comply with any criteria set forth pursuant to Paragraph 2.9 (giving
reasons if so requested), Independent Sales Agent shall promptly cease to sell
to that account and shall not resume sales until MERIAL is satisfied that MERIAL
criteria are met.  MERIAL’s decision as to whether an AMA or Veterinary Trade
account complies with MERIAL criteria shall be final.

3.                                       TERM AND TERMINATION

3.1                                 This Agreement will be deemed to have
commenced on the Commencement Date and, subject to its terms and conditions,
shall continue in full force and effect from the Commencement Date through and
until 31 December 2008.  This Agreement may be renewed for successive terms by
mutual agreement expressed in writing and signed by MERIAL and Independent Sales
Agent.

3.2                                 Either party may terminate this agreement
without cause and without penalty upon one hundred twenty (120) days’ prior
written notice.  In the event that either party terminates this Agreement
without cause upon less than one hundred twenty (120) days’ prior written
notice, such party will be obligated to pay a sum equal to the total commissions
earned by Independent Sales Agent during the preceding four (4) month period
(the “Termination Fee”); provided, however, that MERIAL’s obligation to pay the
Termination Fee shall be subject to its rights under paragraph 7.1(c).  Except
as otherwise provided in this Agreement, this Agreement shall terminate thirty
(30) days after (i) either Party gives the other Party written notice of the
other Party’s default of any of its material obligations under this Agreement,
and (ii) the other Party fails to cure such default within such thirty (30) day
period.

3.3                                 MERIAL may terminate this Agreement
immediately by giving written notice of such termination to Independent Sales
Agent, and such termination shall take effect upon receipt of such notice, in
the event of any of the following:

(a)                                  Independent Sales Agent informs MERIAL in
writing or its creditors generally that Independent Sales Agent is insolvent or
is otherwise unable to meet its obligations;

6


--------------------------------------------------------------------------------


(b)                                 an application is made to a court for the
winding up of Independent Sales Agent’s business;

(c)                                  an order is made or a petition is issued or
a resolution is passed for the winding up of Independent Sales Agent’s business;

(d)                                 execution is levied against Independent
Sales Agent by creditors, debenture holders or trustees under a floating charge;

(e)                                  Independent Sales Agent enters into a
scheme of arrangement or composition with its creditors;

(f)                                    a receiver, manager or administrator is
appointed to control the assets, or any part of the assets, of Independent Sales
Agent, or a petition for an administration order or a petition for the
appointment of a receiver is issued;

(g)                                 Independent Sales Agent seeks protection
from its creditors in a bankruptcy court or takes advantage of any other law or
procedure for the protection of creditors;

(h)                                 Independent Sales Agent makes any assignment
for the benefit of creditors; or

(i)                                     there is a change in the beneficial
interest in the shareholding of Independent Sales Agent, or all or substantially
all of the assets of Independent Sales Agent are acquired by any other entity,
or there is a change in the management of Independent Sales Agent which has the
effect of altering the effective control of Independent Sales Agent, without the
prior consent in writing of MERIAL, which consent shall not be unreasonably
withheld.

3.4                                 MERIAL may terminate this Agreement at any
time before its expiration by giving thirty (30) days notice in writing to
Independent Sales Agent in the event that any representation or warranty given
or made pursuant to this Agreement by Independent Sales Agent shall prove to
have been incorrect or untrue in any respect.

3.5                                 Independent Sales Agent shall strictly
comply with all applicable state, federal and other laws and regulations,
including those relating to animal drugs, biologicals and pesticides. 
Independent Sales Agent agrees that its failure to strictly comply with such
laws and regulations shall result in automatic termination of this Agreement
without the need for any prior notice by MERIAL.  In addition, either Party may
terminate this Agreement immediately by sending written notice to the other
Party if the other Party’s actions under this Agreement conflict in any way with
its obligations regarding Ethical Business Practices, as set forth in paragraph
16.

3.6                                 Upon the effective date of expiration or
termination of this Agreement by either Party, all Products, Other Products,
Product Literature and promotional items in the possession of Independent Sales
Agent shall be (a) returned by Independent Sales Agent to MERIAL; (b) delivered
to such agent as MERIAL may designate; or (c) disposed of according to MERIAL’s
instructions.  Transportation of such Products, Other Products, Promotional
Literature and promotional items shall be at MERIAL’s sole expense in the event
this Agreement is terminated by MERIAL without Independent Sales Agent’s default
or breach under any provision of this Agreement.  Upon termination or expiration
of this Agreement, Independent Sales Agent shall

7


--------------------------------------------------------------------------------


promptly remove from its letterhead, advertising, literature and place of
business and from all telephone and business directories and all commercial
registries of any kind, all reference to MERIAL and the Products and/or Other
Products.  Independent Sales Agent shall not thereafter use any confusingly
similar corporate name, trade name or trademarks, tending to give the impression
that any relationship continues to exist between MERIAL and Independent Sales
Agent for the Products and/or the Other Products.

3.7                                 Merial shall have no obligation to
Independent Sales Agent arising from expiration or termination of this
Agreement, nor shall Independent Sales Agent be entitled to compensation from
Merial by reason of the expiration or termination of this Agreement.  Expiration
or termination shall not extinguish obligations and liabilities accrued prior to
expiration or termination.  However, in the event of expiration or termination,
Merial shall not be liable for any claims of lost future sales, profits,
transaction fees or commissions, consequential damages of any type or on account
of expenditures, investments, leases or other commitments relating to the
business of goodwill of Independent Sales Agent.

4.                                       REMEDIES

INDEPENDENT SALES AGENT EXPRESSLY ACKNOWLEGES AND AGREES THAT MERIAL SHALL NOT
BE RESPONSIBLE OR LIABLE FOR ANY LOSS OR DAMAGE (INCLUDING LOST COMMISSIONS,
TRANSACTION FEES OR PROFITS OR OTHER CONSEQUENTIAL OR INCIDENTAL LOSS OR DAMAGE)
HOWEVER CAUSED (WHETHER BY NEGLIGENCE, BREACH OF CONTRACT OR OTHERWISE) WHICH
MAY BE SUFFERED OR INCURRED OR WHICH MAY ARISE DIRECTLY OR INDIRECTLY FROM THIS
AGREEMENT.  To the extent liability cannot by law be waived in its entirety,
Independent Sales Agent expressly acknowledges and agrees that it shall not be
entitled to any lost commissions, transaction fees or profits or any other
consequential or incidental damages or losses, and that its sole remedy under
this Agreement shall in no event exceed the amount of the total commission
payment generated hereunder which may be in dispute.

5.                                       ORDERS

5.1                                 All orders will be obtained at prices and
upon terms established by MERIAL and will be submitted to MERIAL by Independent
Sales Agent for acceptance.  MERIAL shall only accept an order obtained by
Independent Sales Agent which complies with the terms and conditions hereof, and
MERIAL will ship the Products and the Other Products ordered directly to the
AMA.  MERIAL will promptly provide Independent Sales Agent with notice of any
orders which fail to comport with the terms and conditions of this Agreement and
are therefore not accepted.

5.2                                 MERIAL agrees to use reasonable efforts to
fill orders obtained and submitted by the Independent Sales Agent for the
Products and/or Other Products as soon as possible, subject to availability, the
total requirements of MERIAL customers, and production facility capacity, but
shall not be liable in any way for any loss of trade or profit or commission or
other damage or cost incurred by Independent Sales Agent in the event of any
rejection of any order or any suspension, cancellation or delay in acceptance or
delivery of any order. Independent Sales Agent shall utilize EDI as the primary
means for transmitting orders from AMAs or Veterinary Trade accounts to MERIAL
and shall adhere to the provisions outlined in the attached EDI Policy for

8


--------------------------------------------------------------------------------


Independent Sales Agents (Schedule C, attached hereto and incorporated herein by
this reference) for all orders placed with MERIAL via EDI.

6.                                       PERFORMANCE BY INDEPENDENT SALES AGENT

6.1                                 Independent Sales Agent expressly
acknowledges and agrees that its principal obligation is to fully develop the
market and provide excellent customer service for Products and Other Products in
the Territory.  To this end, Independent Sales Agent agrees that its
responsibilities shall include, but shall not be limited to, the following:

(a)                                  Independent Sales Agent shall be
responsible for promoting sales growth of the Products and Other Products in the
Territory.  Independent Sales Agent specifically agrees to:

(i)                                     Use all reasonable efforts to have AMAs
and Veterinary Trade accounts actively endorse the Products and prominently
merchandise, display and promote the full line of Products to achieve maximum
sales potential;

(ii)                                  Use reasonable efforts to solicit orders
for Products and Other Products from AMAs and Veterinary Trade Accounts;  For
purposes of logistical efficiency and to ensure clinic inventories are
sufficient to meet consumer demand on a routine basis, Independent Sales Agent
will implement an action plan before February 15, 2007 (the “Action Plan”),
designed to elevate total orders at or in excess of 20 cartons for FRONTLINE®
and HEARTGARD® brand products.  The Action Plan will include but not be limited
to educational programs for order entry personnel, reminder systems to help
maintain focus on this initiative and incentive programs funded from the
promotional allowance designed to provide support for achievement of specific
sales objectives outlined in the Action Plan.

(iii)                               Plan and execute periodic market development
campaigns with prior written approval by MERIAL; vigorously support MERIAL
promotional, educational, and advertising activities to increase sales of
Products and Other Products; provide AMAs and the Veterinary Trade with agreed
allowances, samples if any, point-of-sale materials and MERIAL Product
literature; maintain a trained sales force to execute these activities and
educate AMAs and Veterinary Trade accounts; provide training for Independent
Sales Agent’s key personnel, including inside and outside sales representatives,
in the proper procedure for placing AMA orders with MERIAL and administering
MERIAL’s Returned Good Policy (which policy MERIAL reserves the right to change,
modify or amend at any time without prior notice); and assist MERIAL in
providing AMAs in Independent Sales Agent’s Territory full access to all MERIAL
promotional allowances, marketing programs, point-of-purchase materials, and
Product Literature;

(iv)                              Work with MERIAL representatives to develop a
business plan to ensure that key veterinary customers in each MERIAL sales
territory, as determined by MERIAL, implement merchandising initiatives to place
such items as product displays, point of purchase materials, consumer coupons,
etc., in such designated practices.

9


--------------------------------------------------------------------------------


(v)                                 Achieve, within the Territory, Performance
Goals as set forth in Schedule D, attached hereto and incorporated herein by
this reference.  The terms of these Performance Goals shall be established by
MERIAL for a given year by March 1 of that year preceding the year this
Agreement is in effect.  If MERIAL does not establish the Performance Goals for
a given year by March 1 of that year, such year’s Performance Goals shall be
equal to one hundred twenty percent (120%) of the prior year’s Performance
Goals, respectively.  Independent Sales Agent will assign sales goals at the
MERIAL sales territory level for total sales by Product and Other Product and
will review sales performance by Product and Other Product category on a
quarterly basis to ensure achievement of Performance Goals.

(vi)                              Independent Sales Agent will assign sales
goals at the territory level for total sales by product and will review sales
performance by product category on a quarterly basis to ensure achievement of
performance goals.

(vii)                           Independent Sales Agent shall provide adequate
sales representation to contact and solicit orders from all AMAs and Veterinary
Trade accounts in the Territory.  Independent Sales Agent shall submit orders
within two hours of receipt from the AMA or Veterinary Trade account through EDI
or such other communications method designated and scheduled by MERIAL.

(b)                                 Independent Sales Agent shall submit to
MERIAL, via EDI in accordance with Schedule C hereof, a current roster of its
sales agent representatives at least once each quarter.

(c)                                  Independent Sales Agent shall educate and
train its sales personnel with material and courses supplied by MERIAL and/or
ensure their attendance at MERIAL training sessions to ensure a satisfactory
level of knowledge about Products and Other Products and cooperate with MERIAL
to offer suitable training and education to the AMAs and Veterinary Trade
accounts.  MERIAL shall cover all reasonable expenses for those sales personnel
of Independent Sales Agent who attend such training, including reasonable
pre-approved travel expenses.

(d)                                 Subject to the requirements of paragraph
6.1(e) hereof, Independent Sales Agent will distinguish MERIAL Products and
Other Products from other products it carries by:

·                  conveying to Independent Sales Agent’s sales and marketing
organizations the strategic importance of MERIAL and its Products and Other
Products;

·                  recommending the Products and Other Products as the preferred
products in their respective market categories to AMAs and the Veterinary Trade;

·                  offering sales representatives financial incentives to sell
Products and Other Products, as designated in Schedule B hereto, that are
comparable or greater than the incentives offered by Independent Sales Agent to
sell any other supplier’s products that compete directly with Products or Other
Products;

·                  permitting no negative selling against any Products or Other
Products;

·                  making no affirmative efforts to shift sales of Products or
Other Products to competing products;

10


--------------------------------------------------------------------------------


·                  regularly featuring Products and Other Products in daily
detailing and sales campaigns and mailings;

·                  utilizing MERIAL sales and technical support to increase and
maintain sales support;

·                  providing MERIAL up to quarterly access to its sales
personnel for Product, Other Product and sales training;

·                  providing premium space allocation in publications for
Product and Other Product advertisements; and

·                  providing to MERIAL preferred participation in regional and
national sales meetings.

(e)                                  Other than for those Products manufactured
and/or marketed by MERIAL, neither Independent Sales Agent nor its Affiliates
shall, directly or indirectly, manufacture, distribute, wholesale, take orders
for (including the transmission of uncompensated EDI orders), market, sell,
promote, represent, broker or provide services relating to: (i) any ivermectin
product(s) or other product used for the treatment and/or control and/or
prevention of heartworms or internal parasites or both for cats and/or for dogs
which is administered less frequently than daily or (ii) any product used or
administered less frequently than weekly for the treatment and/or control and/or
prevention of fleas or ticks or both.  Notwithstanding the foregoing to the
contrary, the restrictions on Independent Sales Agent pursuant to this Section
6.1(e) shall not apply to over-the-counter products (“OTC Products”) which (a)
were appropriately registered prior to January 1, 2005 and (b) contain the
active ingredients amitraz, diazinon, carbaryl, organophosphates, pyrethrin,
permethrins or permethrin derivatives, (s) methoprene, and pyriproxyfen.  If
Independent Sales Agent is interested in selling OTC products registered
subsequent to 2004, it may submit a written request to MERIAL for approval,
which approval may be withheld within MERIAL’s sole discretion.  MERIAL shall
provide Independent Sales Agent with its approval or denial of Independent Sales
Agent’s written request within three (3) business days (the “Approval Period”)
of MERIAL’s receipt thereof.  If such approval or denial is not received by
Independent Sales Agent within the Approval Period, MERIAL’s approval shall be
deemed granted.  In the event that Independent Sales Agent violates the terms of
this paragraph 6.1(e) and manufactures, wholesales, markets, promotes, brokers,
represents, sells, distributes or provides services relating to the types of
products set forth herein at (i) or (ii) and not supplied or manufactured by
MERIAL, MERIAL reserves the right to immediately terminate this Agreement,
without giving the notice required by Paragraph 3.2, and permanently withhold
all commissions then due and owing to Independent Sales Agent by MERIAL.  MERIAL
agrees that it will not accept EDI orders for Products from non-named sales
agents with whom MERIAL does not have a valid Independent Sales Agent agreement.

(f)                                    Ensure compliance with the
Robinson-Patman Act and all other applicable laws.  Independent Sales Agent
agrees that it shall not rebate or otherwise provide any part of the commission
payment, either directly or indirectly, to any AMA or Veterinary Trade account.

(g)                                 Arrange for MERIAL representatives to meet
and make sales calls with Independent Sales Agent’s representatives when needed
to support MERIAL marketing and sales promotions.

11


--------------------------------------------------------------------------------


(h)                                 Make no representations or warranties with
respect to Products or Other Products, other than such representations issued or
approved in writing by MERIAL.  Independent Sales Agent will not in any way
jeopardize the good will and reputation of MERIAL or its Products or Other
Products.

(i)                                     Immediately notify MERIAL upon being
made aware of any adverse reaction, injury, damage, claim or lawsuit involving a
Product or Other Product, whether or not directly attributable to the Product or
Other Product.  Independent Sales Agent, at the request and expense of MERIAL,
shall do all such things as may be reasonably required to assist MERIAL in
resolving such matters.

(j)                                     Indemnify and hold MERIAL, its parent
companies, officers, directors, employees and representatives harmless from and
against all expenses, claims, damages, losses, liabilities or money judgments,
including legal fees, incurred by MERIAL arising out of any act or omission by
Independent Sales Agent including from the negligence or fault of Independent
Sales Agent, from Independent Sales Agent’s advertising or promotion of the
Products or Other Products, or Independent Sales Agent’s failure to comply with
the terms of this Agreement, including promotion of the Products or Other
Products outside the scope of MERIAL’s safety and efficacy claims for the
Products or Other Products, as the case may be, except to the extent that said
claim arises out of any act or omission of MERIAL.

(k)                                  Independent Sales Agent shall not in any
way jeopardize the good will and reputation of MERIAL or Products or Other
Products, and will have no authority to bind MERIAL to any act or representation
unless specifically so authorized in writing.  Independent Sales Agent shall
indemnify and hold MERIAL harmless from and against all claims arising out of
any breach of this subsection.

(l)                                     Independent Sales Agent records, which
shall include but not be limited to accounting records, customer records,
customer purchase orders and invoices, written policies and procedures, reports,
correspondence, memoranda or any other documentation relating to the marketing
and sale of the Products or Other Products or any other matter relating to this
Agreement, shall be open to inspection and subject to audit and/or reproduction,
during normal business working hours, by MERIAL or its authorized representative
to the extent necessary to adequately evaluate Sales Agent Representative
commissions, transaction fees or customer information submitted by Independent
Sales Agent or desirable for any other valid business purpose.  For the purpose
of such audits, inspections, examinations and evaluations, MERIAL or its
authorized representative shall have access to said records beginning on the
Commencement Date and continuing for five (5) years following the termination or
expiration of this Agreement and any renewal thereof.

(m)                               Provide MERIAL with timely, complete and
accurate data on market conditions in Independent Sales Agent’s Territory.

7.                                       PERFORMANCE BY MERIAL

7.1                                 MERIAL agrees that it shall:

12


--------------------------------------------------------------------------------


(a)                                  Use reasonable efforts to fill orders
submitted by Independent Sales Agents as soon as possible, giving consideration
to the quantity of the Products available at the time, the total requirements of
MERIAL customers and the capacity of production facilities.

(b)                                 Be responsible for all collection actions
and expenses.  Independent Sales Agent will assist in obtaining paymentfrom AMAs
and Veterinary Trade accounts with overdue invoices when requested to do so by
MERIAL.

(c)                                  Pay Independent Sales Agent, as full and
total compensation for all services rendered under this Agreement, certain
commissions for the sales of Products as outlined in Schedule B and commissions
or transaction fees for the sale of Other Products as provided for in paragraph
2.2 hereof.  At all times, commissions and transaction fees will be calculated
on Net Sales.  An earnings statement reporting invoiced sales, Net Sales, and
earnings (including commissions and transaction fees) will be provided monthly
to Independent Sales Agent.  Independent Sales Agent also expressly acknowledges
and agrees that MERIAL has the right to apply commissions and transaction fees
earned by Independent Sales Agent against any amounts past due owed by
Independent Sales Agent to MERIAL hereunder or under any distributor agreement
with MERIAL.

(d)                                 Make available for the purposes of securing
sales from AMAs and Veterinary Trade accounts all national and/or regional deals
and sales promotion programs designed for AMAs and applicable to Products.

(e)                                  Work with Independent Sales Agent to
conduct business planning to increase sales opportunities and results and to
maximize the use of available resources for MERIAL Products.

(f)                                    Increase awareness and usage of Products
in Independent Sales Agent’s Territory by means that MERIAL determines to be
reasonable, which may include:

i.                            Conducting national and regional consumer
marketing and promotional campaigns.

ii.                           Conducting sales promotions, disease and product
awareness campaigns, and client education programs for AMAs and Veterinary Trade
accounts.

iii.                        Providing marketing assistance programs to develop
professional promotional and educational programs, workshops, and seminars as
mutually agreed between MERIAL and Independent Sales Agent.

iv.                       Providing product and skills training to Independent
Sales Agent which may include the following:

·                  sales training for Independent Sales Agent’s field and
telemarketing sales organizations;

·                  sales management training for Independent Sales Agent’s
managers;

·                  technical training in the Products and the diseases which are
controlled or prevented by them; and, at Independent Sales Agent’s specific
request, technical training in the vaccines included as Other

13


--------------------------------------------------------------------------------


Products and the diseases which are controlled, treated, or prevented by them;

·                  conducting meetings to inform Independent Sales Agent’s sales
force about sales promotions and the use of campaign detail materials, sales
tools, and point-of-purchase merchandising aids;

·                  participating in account presentations to AMAs; and

·                  handling customer complaints and inquiries and providing
consultations to promote and maintain customer satisfaction.

(g)                                 Indemnify and hold Independent Sales Agent
harmless from and against any and all claims, damages, losses, and liabilities
directly caused by the use of Products or Other Products, except to the extent
that said claim arises out of any statement, act, or omission by Independent
Sales Agent.

7.2                                 MERIAL shall maintain a MERIAL
territory-based Sales Agent Representative trip program as described in Schedule
B.  The value, duration, and location of any such trip shall be left to the sole
discretion of MERIAL.

8.                                       REPRESENTATIONS AND WARRANTIES OF
INDEPENDENT SALES AGENT

8.1                                 Independent Sales Agent hereby represents
and warrants to MERIAL as follows:

(a)                            Independent Sales Agent is an entity duly
organized and validly existing under the laws of the State of Idaho and has full
power and authority to enter into and perform its obligations under this
Agreement.

(b)                           Independent Sales Agent shall maintain a business
establishment, facilities and resources, and sales staff adequate to handle all
sales, service and promotion obligations required of Independent Sales Agent
under this Agreement.

9.                                       RESTRICTION

9.1                                 Independent Sales Agent expressly
acknowledges and agrees that MERIAL’s exclusive property (the “Property”)
includes:

(a)                                  all trademarks, including those listed in
Schedule A, Schedule E attached hereto, and all trade dress and tradenames now
or hereinafter associated with Products and Other Products, registered or
unregistered;

(b)                                 formulations of all Products and Other
Products; and

(c)                                  all MERIAL logos, labels, package designs,
literature, promotional pieces, data sheets, brochures and other printed matter
now or hereafter associated with Products and Other Products.

9.2                                 Independent Sales Agent is authorized on a
non-exclusive basis to use the Property solely in association with the
marketing, promotion and sale of the corresponding Products and/or Other
Products, solely in the Territory, and solely during the this Agreement, so long
as Independent Sales Agent uses the Property in accordance with MERIAL’s
standards, specifications, and instructions.  Independent Sales Agent shall
afford MERIAL a reasonable opportunity to inspect and monitor Independent Sales
Agent’s use of the Property.  All use of the Property shall clearly identify
MERIAL as the owner of such Property and shall meet all requirements of the
United States

14


--------------------------------------------------------------------------------


Patent and Trademark Office and any other applicable agency.  This authorization
of use does not constitute a grant to Independent Sales Agent of any property
right or interest in any Property.  Independent Sales Agent will have no right
to delegate or assign rights granted to it under this, or any other, provision
hereof.  Independent Sales Agent shall use the Property only to the extent
necessary to enable Independent Sales Agent to carry out its obligations under
this Agreement.  Independent Sales Agent specifically agrees that (i) during
this Agreement, it shall not formulate, produce, distribute, wholesale or sell
any competitive products as specified in paragraph 6.1(e); and (ii) after the
term of this Agreement, it shall not formulate, produce, distribute, wholesale,
sell or use within the Territory products, formulas, or trademarks embodying or
identified with the Property.  Independent Sales Agent represents that it has
not sought or obtained and agrees not to seek or obtain, in the Territory or
elsewhere, any trademark or copyright registration or any patent embodying the
Property and it further agrees to discontinue all use of the Property after
termination or expiration of this Agreement.

9.3                                 Independent Sales Agent agrees that it will
not register or use any trademark which, in the opinion of MERIAL, is
confusingly similar to the Trademarks or to any other trademarks registered or
used by MERIAL.

9.4                                 Independent Sales Agent agrees to use its
reasonable efforts to prevent other persons from seeking or obtaining any
patents, trademarks or copyrights embodying the Property.  Independent Sales
Agent agrees to notify MERIAL immediately of any potential infringement or
imitation of the Property which comes to the attention of Independent Sales
Agent during the term of this Agreement.  Independent Sales Agent will render
all reasonable assistance sought by MERIAL in connection with any action taken
by MERIAL to protect or enforce its Trademarks.  All decisions about such
action, including the determination whether to initiate action or to settle,
will be under the sole control of MERIAL.  MERIAL will not be liable for any
attorney’s fees or expenses unless Independent Sales Agent incurs such fees and
expenses at the written request of MERIAL and only to the extent that MERIAL
determines such fees to be reasonable.

9.5                                 Independent Sales Agent may not use the
Property as a part of its trade name, unless such use is expressly authorized by
MERIAL in writing, and shall never use it in a manner to indicate that
Independent Sales Agent is anything other than an independent contractor, as
distinguished from an agent or employee of MERIAL, and shall never use such
Property in a manner detrimental to the image or reputation of MERIAL or
otherwise harmful to MERIAL interests.

9.6                                 Independent Sales Agent agrees that all uses
of Trademarks and any enhancement in the value of Property, in the Territory or
elsewhere, which result from efforts of Independent Sales Agent, shall inure to
MERIAL’s sole benefit.

10.                                 ASSIGNMENT

10.1                           Independent Sales Agent shall not, without the
written consent of MERIAL, directly or indirectly in any manner assign,
transfer, encumber or subcontract its rights and obligations under this
Agreement to any third party.

10.2                           MERIAL may assign, transfer or subcontract its
rights and obligations hereunder without the approval of Independent Sales
Agent.

15


--------------------------------------------------------------------------------


11.                                 STATUS OF INDEPENDENT SALES AGENT/TAXES

Independent Sales Agent is not a joint or co-venturer, partner, employee or
agent of MERIAL and does not have any power or authority, directly or indirectly
or through its directors, employees or agents, to bind MERIAL to any agreement
with any person.  Independent Sales Agent agrees that it shall comply with all
relevant laws relating to applicable payroll taxes and any other required
taxes.  Independent Sales Agent shall indemnify MERIAL against any and all
claims arising from Independent Sales Agent’s failure to pay any of said
expenses, salaries or taxes, or to comply with any laws relating to employment.

12.                                 GOVERNING LAW

This Agreement shall be governed by, interpreted, construed, and the respective
rights of the parties hereto determined and all claims and disputes, whether in
tort, contract or otherwise, resolved according to the laws of the State of
Georgia notwithstanding any conflict of law principles to the contrary.  In the
event of any controversy or claim arising out of or relating to this Agreement,
performance hereunder, termination hereof, or relationship created hereby, each
party submits to the exclusive jurisdiction of the courts of Georgia for the
purposes of any suit, action or other proceeding arising out of this Agreement
or transactions contemplated hereby.  Each party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Article 13.2 shall be effective service of
process for any action, suit or proceeding in Georgia with respect to matters
relating to this Agreement, and hereby waives any objection to the laying of
venue in the courts of Georgia and that any such action was brought in an
inconvenient forum.  In the event of any dispute arising from this Agreement or
any acts of any party, the prevailing party in such dispute shall be entitled to
recover reasonable costs and attorneys’ fees.  Notwithstanding the foregoing,
MERIAL shall have the right to seek interim injunctive relief from any court of
competent jurisdiction wherever situated in the event of a threatened disclosure
in violation of this Agreement to prevent such disclosure pending resolution of
the merits of the dispute.  This paragraph shall survive the termination of this
Agreement.

13.                                 NOTICES

13.1                           A notice, approval, direction, consent, offer,
demand or other communication in connection with this Agreement shall be in
writing and shall be signed by an authorized officer of the relevant Party and
given to the recipient Party either by (a) hand delivery; (b) registered or
certified mail, return receipt requested; or (c) express mail capable of being
tracked.

13.2                           Deliveries made, and mail sent, pursuant to
paragraph 13.1 shall be to the address of the recipient Party set out below, and
in each case, shall be marked for the attention of the person specified below in
relation to the recipient Party:

To MERIAL:

Executive Director of Sales, Pets U.S.

 

Address:

Merial Limited

 

 

3239 Satellite Boulevard

 

 

Duluth, Georgia 30096-4640

 

 

 

 

Fax:

(678) 638-8956

 

16


--------------------------------------------------------------------------------


 

With a copy to:

General Counsel, North America

 

 

Merial Limited

 

 

3239 Satellite Boulevard

 

 

Duluth, Georgia 30096-4640

 

 

 

 

Fax:

(678) 638-3350

 

 

 

 

To Independent Sales Agent:

Mr. James Cleary

 

 

651 S. Stratford Drive

 

 

Meridian, ID 83642

 

 

 

 

Phone Number:

1-800-762-4800

13.3                           A Party may from time to time change any of the
details specified in paragraph 13.2 by giving not less than ten (10) days prior
written notice to the other Party.

14.                                 MISCELLANEOUS

14.1                           This Agreement, together with any referenced
attachments and amendments, embodies the entire agreement of the Parties in
relation to the subject matter of sales agency for Products listed in Schedule A
and Other Products listed in Schedule E, and supersedes all previous agreements,
arrangements and understandings, verbal or otherwise, in relation thereto.  No
variation, modification or waiver of any provision of this Agreement nor consent
to any departure by any Party therefrom, shall be in any event of any force or
effect unless the same shall be confirmed in writing signed by the Parties, and
then such variation, modification, waiver or consent shall be effective only to
the extent to which it may be made or given.  The Agreement may be amended only
in writing signed by both Parties.

14.2                           No waiver of any of the provisions of this
Agreement, including any term, condition or provision set forth in any schedule
attached hereto, or of any breach thereof will establish a precedent for any
other instance or with respect to any other provision. No failure, delay,
relaxation or indulgence of any Party in exercising any power or right conferred
upon such Party in the terms of this Agreement shall operate as a waiver of such
power or right, nor shall any single exercise of any such power or right
preclude any other or future exercise thereof, or the exercise of any other
power or right under this Agreement.

14.3                           If any provisions of this Agreement shall be
deemed invalid and not enforceable in accordance with their terms, all other
provisions which are self-sustaining and capable of separate enforcement without
regard to the invalid provisions, shall continue to be valid and enforceable in
accordance with their terms.

14.4                           All information and materials relating to
MERIAL’s sales goals, Independent Sales Agent’s sales goals, AMA customer
databases, AMA sales volume and Product and Other Product formulation usage
information and general AMA account information, as it pertains to transactions
between MERIAL and AMAs and Veterinary Trade Accounts and the sale of Products
and Other Products, is the sole and confidential property of MERIAL and may not
ever be disclosed by Independent Sales Agent to any third party without the
prior written consent of MERIAL.  Neither party shall at any time during the
Term of this Agreement or for a period of five (5) years following the
expiration or termination of this Agreement disclose to any third party

17


--------------------------------------------------------------------------------


Confidential Information, as defined in paragraph 14.6, it has gained through
its association with the other.

14.5                           Independent Sales Agent acknowledges that all
sales data, market analysis, and customer information provided by Independent
Sales Agent to MERIAL under this Agreement shall become the sole property of
MERIAL and is deemed confidential and may not be disclosed by Independent Sales
Agent to any third party without the prior written consent of MERIAL. 
Independent Sales Agent further acknowledges that MERIAL may use any such
information for sales and promotional purposes, including, but not limited to,
establishing a database for direct marketing purposes, and Independent Sales
Agent hereby certifies that it has the right to convey such information to
MERIAL.

14.6                           Both parties shall use Confidential Information
for the sole purpose of fulfilling the obligations of this Agreement. 
“Confidential Information,” as used in this Agreement, shall mean all
information, documentation, and devices disclosed or made available by one party
to the other, including but not limited to, the existence of discussions between
the parties, business plans, present and future products or formulas,
trademarks, policies, procedures, processes, manufacturing or distribution
plans, whether written or oral.  No rights or licenses, expressed or implied,
are hereby granted to either Party under any patents, copyrights, trademarks,
service marks or trade secrets belonging to the other as a result of or related
to this Agreement.  Both Parties agree to return any and all Confidential
Information, and all other records and copies thereof, to the other upon the
termination or expiration of this Agreement.  The obligations of this paragraph
shall not apply to such information which:

(a)                          at the time of the initial disclosure was
demonstrably already in the possession of the receiving Party without any
applicable obligation of confidentiality; or

(b)                            at the time of disclosure is, or at some time
thereafter becomes, through no fault of the receiving party, public knowledge,
or

(c)                          is required by law to be disclosed to a public body
or regulatory agency, in which case the party being required to make the
disclosure shall promptly give notice to the other party so that the other party
shall have time to oppose such disclosure.

14.7                           The provisions of paragraphs 2.6, 3.2, 3.6, 3.7,
4, 6.1(j) 6.1(l), 6.1(k), 7.1(g), 9.1-9.6, 11, 12, 14.4, 14.5 and 14.6 shall
survive the termination or expiration of this Agreement.

15.                                 FORCE MAJEURE

Sales may be suspended or canceled by MERIAL in the event of Act of God, war,
riot, fire, explosion, accident, flood, sabotage, inability to obtain fuel,
power, raw materials, labor, containers or transportation facilities,
governmental laws, regulations, orders or action, breakage or failure of
machinery or apparatus, national defense requirements or any other event beyond
the reasonable control of MERIAL or in the event of labor trouble, strike,
lockout or injunction (whether or not such labor event is within the reasonable
control of MERIAL), which event prevents the manufacture, shipment or acceptance
of Products.  Deliveries suspended under this paragraph 15 shall be canceled
without liability, but this Agreement shall otherwise remain unaffected.

18


--------------------------------------------------------------------------------


16.                                 ETHICAL BUSINESS PRACTICES

16.1                           Practices

MERIAL and Independent Sales Agent shall adhere to business practices in
connection with this Agreement which are in accordance with the letter and
spirit of applicable laws and ethical principles. Independent Sales Agent and
MERIAL represent and warrant to the other that all transactions in connection
with this Agreement will be accurately reflected in their respective books and
records, and that no funds or other assets will be paid directly or indirectly
to government officials (or persons acting on their behalf) for the purpose of
influencing government decisions or actions with respect to Products or Other
Products.  Violation of this policy will result in the immediate termination of
this Agreement.

16.2                           Employees

No employee of MERIAL will have authority to give any direction, either written
or oral, relating to the making of any commitment by Independent Sales Agent or
its agents to any third party in violation of the terms of this paragraph.

17.                                 ANNOUNCEMENTS

Except as required by law, no announcements will be made in connection with the
subject matter of this Agreement, by or on behalf of Independent Sales Agent
without the prior approval of MERIAL.  Such approval will not be unreasonably
with held or delayed.

18.                                 COUNTERPARTS

18.1                           This Agreement may be executed in any number of
counterparts, and by the Parties in separate counterparts, but shall not be
effective until each party has executed at least one counterpart.

18.2                           Each counterpart shall constitute an original of
this Agreement, but all the counterparts shall together constitute the same
instrument.

[Signatures on following page(s)]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement.

MERIAL LIMITED

 

MWI Veterinary Supply Co.

 

 

 

By:

/s/ Thomas Zerzan

 

By:

/s/ James Cleary

 

 

 

 

 

Name:

Thomas Zerzan

 

Name:

James Cleary

 

 

 

 

 

Title:

Head of Merial U.S.

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:

12-05-06

 

Date:

Nov. 16, 2006

 

20


--------------------------------------------------------------------------------